Citation Nr: 1420922	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-41 705	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a bilateral wrist disorder, described as wrist pain with X-ray evidence of probably erosion at the base of the fifth metacarpal and osteopenia at the medial aspect of the hamate, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an increased rating for the bilateral wrist condition.  Jurisdiction is with the Atlanta, Georgia RO.

Historically service connection for bilateral -wrist pain, with x-ray evidence of probable erosion at the base of 5th metacarpals and the medial aspect of hamate, was granted by rating action in April 1996 and a 10 percent rating was assigned.  This was the maximum allowable rating for a wrist disability under the rating code.

The Veteran testified at a videoconference hearing before the undersigned in May 2013.  A transcript is of record.  
This claim was remanded to the RO in November 2013 for additional development including a VA examination.  It has now been returned to the Board for additional review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims file.

The issue of entitlement to separate ratings in excess of 10 percent for right and left wrist disabilities is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if she should take further action.




FINDINGS OF FACT

1.  The Veteran's left wrist disability is manifested by noncompensable limitation of motion, and at least mild carpal tunnel syndrome.

2.  The Veterans right wrist disability is manifested by noncompensable limitation of motion, and at least mild carpal tunnel syndrome.


CONCLUSIONS OF LAW

The criteria for a separate 10 percent rating for a left wrist disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8515 (2013).

The criteria for a separate 10 percent rating for a left wrist disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Background

In a December 2013 VA examination the examiner diagnosed bilateral ulnar neuritis symptoms (versus bilateral C8 cervical radiculitis symptoms) since at least 2008 by hand X-rays; bilateral carpal tunnel symptoms confirmed in 2010 and 2012 by EMG studies; and, mild, osteoarthritis of the right finger DIP joints by the examiner.

Her bilateral wrist pain had been made worse by activity using her hands.
She reports that her bilateral ulnar wrist region pain was now so bad that her VA primary care physician prescribed a narcotic pain medication.  There was no history of swollen painful finger or wrist joints in the last 20 plus years that would suggest an inflammatory arthritis etc.  She saw a rheumatologist at the local medical school once in the last 5 years.  Rheumatoid arthritis was not diagnosed at that time.

Hand and ulnar wrist pain do not awaken her at night.  Warm weather and warm water on her hands make her hands feel better.  The examiner noted that she clearly reported symptoms in her hands that are most consistent with DJD type symptoms; her hands are stiff in the mornings and worse when cold.  Finally she reported that she had been dropping cups (coffee cups) etc. infrequently for the last 3 years, and has been unable to thread a needle.

ROM was right wrist palmar flexion to 50 degrees and left to 40 degrees; right wrist dorsiflexion to 60 degrees and left wrist to 50 degrees, all with no evidence of pain.  The examiner opined that in his experience as a board certified orthopedic surgeon, the Veteran's active ROM was normal for her age.  He reported no additional functional limitation.

Imaging studies of the wrist were performed and no degenerative or traumatic arthritis was documented.

In summary the examiner noted that the Veteran's hand stiffness, history, and examination were consistent with a diagnosis of mild osteoarthritis in her fingers. Her history of hand stiffness when cold and less stiffness when warm was consistent with osteoarthritis (DJD).  Her right hand had mild osteoarthritic changes on examination, very mild heberdeens nodes, which were normal for her age in the examiner's experience as a board certified orthopedic surgeon.  The hand X-rays done with the examination did not reveal any DJD changes in the wrist and ulnar hand areas on the examiner's review of those images.  

In an addendum to the December 2013 VA examination in January 2014, the examiner noted that EMG/NCV tests were performed on both of the Veteran's upper extremities.  The impression was moderate carpal tunnel syndrome bilaterally; grade II, (Patient has been operated on for carpal tunnel release bilaterally."



III. Analysis

The most recent VA examination shows that the Veteran had noncompensable limitation of motion in both wrists.  While the examiner characterized the findings as normal for the Veteran's age.  She was only 43 at the time of the examination and ranges of motion were significantly less than what VA considers as normal.  See 38 C.F.R. § 4.71, Plate I (2013).

In any event, the Veteran was also shown to have carpal tunnel syndrome and mild (3/10) but constant pain in each wrist.  VA policy is to rate disabilities arising from a single disease entity and all other disabling conditions separately.  38 C.F.R. § 4.25(b).  Accordingly, separate 10 percent ratings are assigned for each wrist on the basis of mild incomplete paralysis of the median nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

The question of entitlement to higher ratings is deferred, pending completion of the remand development. 


ORDER

Entitlement to an increased, 10 percent rating, for left wrist disability is granted.

Entitlement to an increased, 10 percent rating for right wrist disability is granted.


REMAND

In its previous remand, the Board instructed the AOJ to obtain records of reported treatment from Georgia Regents Medical Center; and that if requested records were not available; the AOJ should provide notice to the Veteran.  The AOJ subsequently made multiple unsuccessful requests for the records but did not provide the required notice to the Veteran.

As noted, there are some incongruities in the December 2013 examination report, such as the opinion that the ranges of wrist motion were normal for the Veteran's age; although she was only 43 and motion was significantly less than what VA considers normal.  As such a new examination is warranted.

Accordingly, this case is REMANDED for the following:

Inform the Veteran that requested records from Georgia Regents Medical Center were not obtained.  Tell her what efforts were made to obtain the records, and that further actions include re-adjudication and possible denial of the claim.

Afford the Veteran a new examination of the wrists by an examiner who has not previously examined her.  The examiner should review the claims file and not all orthopedic and neurologic manifestations of the wrist disability.

If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


